Case: 21-2375    Document: 39      Page: 1    Filed: 09/15/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                    ALEXANDER LITZ,
                        Appellant

                              v.

                    TECH GURU, LLC,
                          Appellee
                   ______________________

                         2021-2375
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in
 No. 91214713.
                  ______________________

                       ON MOTION
                   ______________________

 PER CURIAM.
                         ORDER
     Alexander Litz moves to voluntarily withdraw his ap-
 peal “without the imposition of cost or attorney fees.” Mot.
 at 1. Tech Guru, LLC responds and “does not object to [Mr.]
 Litz’s withdrawal of his appeal, but it disagrees with [Mr.]
 Litz’s request that such withdrawal occur without the im-
 position of costs or attorney fees” because it “continues to
 believe that [Mr.] Litz’s appeal is frivolous and that it has
Case: 21-2375    Document: 39      Page: 2     Filed: 09/15/2022




 2                                     LITZ   v. TECH GURU, LLC



 been pursued for purposes of vexatiousness.” ECF No. 38
 at 1.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     The court has sua sponte determined that the award of
 attorneys’ fees and costs is not appropriate. Mr. Litz’s mo-
 tion is granted to the extent the appeal is dismissed with
 each party to bear its own costs.
                                    FOR THE COURT

 September 15, 2022                 /s/ Peter R. Marksteiner
       Date                         Peter R. Marksteiner
                                    Clerk of Court


 ISSUED AS A MANDATE: September 15, 2022